Citation Nr: 1519573	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the     paper and electronic files.

In the informal hearing presentation prepared to address the current claims on appeal, the Veteran's representative has also provided a confusing and vague discussion of various disabilities which are not presently before the Board, nor pending at the RO.  If the Veteran wishes to claim benefits for any disability other than those presently on appeal, he should do so with specificity at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the PTSD and peripheral neuropathy increased rating claims.

The Veteran was last afforded an examination for his service-connected PTSD in June 2011 and the most recent treatment records associated with the file are from July 2011.  Accordingly, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Updated VA treatment records should also be requested.

Regarding the peripheral neuropathy claims, the Board notes that the Veteran had    a diabetic sensory-motor peripheral neuropathy examination in February 2014.  However, as previously noted, the most recent treatment records contained in the Veteran's file are from July 2011.  As the severity and extent of the Veteran's peripheral neuropathy symptoms is unclear from July 2011 until the February    2014 examination, the Board finds that remand for the Veteran's medical records    is necessary in order to fully and fairly evaluate his claims for increased ratings.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his PTSD and peripheral neuropathy of the legs since July 2011.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, associate updated VA treatment records dating since July 2011 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

3. After undertaking the development above, the Veteran's claims should be readjudicated, to include consideration of all evidence associated with the      file since the August 2011 supplemental statement     of the case.  If the benefits sought on appeal remain     denied, the appellant and his representative should    be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



